Name: Council Regulation (EEC) No 3307/90 of 15 November 1990 extending the provisional anti-dumping duty on imports of linear tungsten halogen lamps originating in Japan
 Type: Regulation
 Subject Matter: competition;  Asia and Oceania;  electronics and electrical engineering
 Date Published: nan

 17. 11 . 90 Official Journal of the European Communities No L 318/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3307/90 of 15 November 1990 extending the provisional anti-dumping duty on imports of linear tungsten halogen lamps originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 2064/90 (2), the Commission imposed a provisional anti-dumping duty on imports of linear tungsten halogen lamps originating in Japan ; Whereas the examination of the facts has not yet been completed ; whereas the Commission has informed the exporters concerned in Japan of its intention to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months ; whereas none of the exporters involved have objected, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regula ­ tion (EEC) No 2064/90 on imports of linear tungsten halogen lamps originating in Japan is hereby extended for a period not exceeding two months as from 22 November 1990. Without prejudice to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, this Regulation shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1990 . For the Council The President E. RUBBI (') OJ No L 209, 2. 8 . 1988, p. 1 . O OJ No L 188, 20. 7. 1990, p . Ã 0 .